Citation Nr: 1427090	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO. 11-01 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1975 to October 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.


FINDING OF FACT

The most competent and probative evidence of record reflects that the Veteran's presently diagnosed sleep apnea was caused by or incurred in service.


CONCLUSION OF LAW

The criteria for service connection for a sleep apnea disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for sleep apnea, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

To establish service connection on a direct basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

The Veteran asserts that his sleep apnea began during military service.  Specifically, he alleges that following deployment in the Persian Gulf, he began having difficulty breathing while he slept.  In a January 2011 correspondence, the Veteran's wife stated that she observed her husband whimpering and struggling to breathe five months after returning from the Persian Gulf War in 1991.

Private treatment records reflect that the Veteran was diagnosed with obstructive sleep apnea in 2005.  The Veteran also submitted a private medical opinion in January 2011 which reflects that the Veteran likely had sleep apnea symptoms for years prior to his diagnosis.  An August 2009 private medical opinion reflects that the Veteran had symptoms of sleep apnea at least as far back as 1998.  The record is negative for a VA examination or an adequate medical opinion on the question of etiology.

Based on the evidence described, the Board finds that service connection for sleep apnea is warranted.  The Veteran currently has a diagnosis of sleep apnea.  Further, he and his wife are competent to describe symptoms of sleep apnea, such as difficulty breathing during sleep.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The August 2009 private medical opinion reflects that the Veteran experienced sleep apnea symptoms at least as far back as 1998 which was during his active duty.  Additionally, the January 2011 private medical opinion indicates that the Veteran had symptoms for many years prior to his diagnosis in 2005.  The evidence as described weighs in favor of finding that the Veteran's sleep apnea began during service.  As such, service connection is warranted.


ORDER

Entitlement to service connection for sleep apnea is granted.




_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs

